                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


SAMONE T. PARKER, Individually and
as Special Administrator of the Estate
of Tonya L. Drapeau, deceased;                                 8:18CV123

                     Plaintiff,
                                                            MEMORANDUM
       vs.                                                   AND ORDER

THE UNITED STATES OF AMERICA,
VISTA STAFFING SOLUTIONS, INC.,
NEVINE MAHMOUD, M.D.; and ROBIN
HARRIS, R.N.;

                     Defendants.


      This matter is before the Court on the Motion to Dismiss or, in the Alternative,

Motion for Summary Judgment, ECF No. 49, filed by Defendant United States of America

(Government), and the Motion to Deny or Defer Ruling on the Government’s Motion, ECF

No. 63, filed by Plaintiff Samone Parker. For the reasons stated below, the Motions will

be denied.

                                   BACKGROUND

      The following facts are those alleged in the Amended Complaint, ECF No. 42, and

assumed true for purposes of the pending motions.

      Early in the morning on March 21, 2016, Tonya Drapeau went to the emergency

department at Winnebago Hospital in Winnebago, Nebraska—a federally operated

medical facility and part of the Great Plains Area Indian Health Service. When she

arrived, Drapeau stated she was having difficulty breathing. Dr. Nevine Mahmoud; Robin

Harris, a registered nurse; and Dena Neiman, a nurse practitioner, attended to Drapeau
and evaluated her condition. They observed that Drapeau’s heart rate and respiratory

rate were high and collectively diagnosed her with anxiety hyperventilation. They did not

order or perform any laboratory tests or other tests to measure Drapeau’s blood sugar

and she was discharged from the hospital.

       After Drapeau was discharged, Dr. Mahmoud, Harris, and Nieman each reviewed

Drapeau’s medical history to ensure their initial evaluation and diagnosis was accurate.

Although Drapeau’s medical records reflected that she was diabetic with a history of

experiencing diabetic ketoacidosis, Dr. Mahmoud, Harris, and Nieman did not attempt to

contact her to notify her that she may be suffering from diabetic ketoacidosis rather than

anxiety hyperventilation.

       Later in the afternoon, Drapeau returned to Winnebago Hospital in an ambulance

and in critical condition. After laboratory testing revealed that her blood sugar level was

dangerously high and that she was suffering from diabetic ketoacidosis, Drapeau was

transported to a medical center in Sioux City, Iowa. She died two days later from diabetic

ketoacidosis.

       On January 26, 2017, Parker submitted a claim to the United States Department

of Health and Human Services (DHHS) under 28 U.S.C. § 2675(a) asserting the

Government was liable for Dr. Mahmoud’s, Harris’s, and Neiman’s alleged negligence

which caused Drapeau’s death. DHHS did not make a final disposition of the claim within

six months and, on March 20, 2018, Parker filed this wrongful death and survival action

pursuant, in relevant part,1 to the Federal Tort Claims Act, 28 U.S.C. § 1346, 2671 et seq.,




       1   Only the claims asserted against the Government under the FTCA are currently at issue.

                                                    2
and Nebraska law, Neb. Rev. Stat. §§ 30-810, 25-1401. According to the Amended

Complaint, Parker’s wrongful death and survival action is based on three separate counts

of negligence for which the Government is liable: negligent failure to diagnose and treat

(Count I); negligent failure to warn (Count II); and negligent hiring, training, and

supervision (Count III). After the Government filed an Answer, ECF No. 45, it moved to

dismiss the Amended Complaint arguing the Court lacks subject-matter jurisdiction over

the claims against the Government. ECF No. 49. The Government alternatively argued

that the Court should dismiss the claims against the Government under Rule 12(c) or

Rule 56 of the Federal Rules of Civil Procedure. Id.

                                     STANDARD OF REVIEW

I. Subject-Matter Jurisdiction—Fed. R. Civ. P. 12(b)(1)

        “In order to properly dismiss for lack of subject matter jurisdiction under Rule

12(b)(1),[2] the complaint must be successfully challenged on its face or on the factual

truthfulness of its averments.” Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993) (Osborn

v. United States, 918 F.2d 724, 729 n.6 (8th Cir. 1990)).                  “In a facial challenge to

jurisdiction, the court presumes all of the factual allegations concerning jurisdiction to be

true and will grant the motion only if the plaintiff fails to allege an element necessary for

subject matter jurisdiction.” Young Am. Corp. v. Affiliated Comput. Servs., 424 F.3d 840,

843-44 (8th Cir. 2005) (citing Titus, 4 F.3d at 593). In a factual challenge to jurisdiction,

“there is substantial authority that the trial court is free to weigh the evidence and satisfy

itself as to the existence of its power to hear the case.” Osborn, 918 F.2d at 730. “In



        2 A motion to dismiss for lack of subject-matter jurisdiction may be asserted at any time. Fed. R.
Civ. P. 12(h)(3); Henderson v. Shinseki, 562 U.S. 428, 434 (2011).

                                                    3
short, no presumptive truthfulness attaches to plaintiff’s allegations, and the existence of

disputed material facts will not preclude the trial court from evaluating for itself the merits

of jurisdictional claims.” Iowa League of Cities v. EPA, 711 F.3d 844, 861 (8th Cir. 2013)

(citing Osborn, 918 F.2d 724, 730). The plaintiff has the burden of proving jurisdiction

exists[.]” Kennedy Bldg. Assocs. v. Viacom, Inc., 375 F.3d 731, 745 (8th Cir. 2004) (citing

Cty. of Los Angeles v. Davis, 440 U.S. 625, 631 (1979)). “Once the evidence is submitted,

the district court must decide the jurisdictional issue, not simply rule that there is or is not

enough evidence to have a trial on the issue.” Osborn, 918 F.2d 724.

II. Judgment on the Pleadings—Fed. R. Civ. P. 12(c)

       A motion under Rule 12(c) for judgment on the pleadings is evaluated under “the

same standard used to address a motion to dismiss for failure to state a claim under Fed.

R. Civ. P. 12(b)(6).” Clemons v. Crawford, 585 F.3d 1119, 1124 (8th Cir. 2009) (quoting

Ashley Cty. v. Pfizer, Inc., 552 F.3d 659, 665 (8th Cir. 2009)).

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To satisfy this requirement, a

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Corrado v. Life Inv'rs Ins. Co. of Am., 804 F.3d 915, 917 (8th Cir. 2015) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Barton v. Taber, 820

F.3d 958, 964 (8th Cir. 2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015)

                                               4
(quoting Iqbal, 556 U.S. at 678), cert. denied, 135 S. Ct. 2941 (2015). The complaint’s

factual allegations must be “sufficient to ‘raise a right to relief above the speculative level.’”

McDonough v. Anoka Cty., 799 F.3d 931, 946 (8th Cir. 2015) (quoting Twombly, 550 U.S.

at 555). The Court must accept factual allegations as true, but it is not required to accept

any “legal conclusion couched as a factual allegation.” Brown v. Green Tree Servicing

LLC, 820 F.3d 371, 373 (8th Cir. 2016) (quoting Iqbal, 556 U.S. at 678). Thus, “[a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.’” Ash v. Anderson Merchandisers, LLC, 799 F.3d 957, 960

(8th Cir. 2015) (quoting Iqbal, 556 U.S. at 678), cert. denied, 136 S. Ct. 804 (2016).

       On a motion to dismiss, courts must rule “on the assumption that all the allegations

in the complaint are true,” and “a well-pleaded complaint may proceed even if it strikes a

savvy judge that actual proof of those facts is improbable, and ‘that a recovery is very

remote and unlikely.’” Twombly, 550 U.S. at 555-56 (quoting Scheuer v. Rhodes, 416

U.S. 232, 236 (1974)). “Determining whether a complaint states a plausible claim for

relief . . . [is] a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Mickelson v. Cty. of Ramsey, 823 F.3d 918, 923 (8th

Cir. 2016) (alternation in original) (quoting Iqbal, 556 U.S. at 679).

                                         DISCUSSION

       The Government primarily argues (1) the Court lacks subject matter jurisdiction

over the claims which are based on the alleged negligence of Dr. Mahmoud and Harris

because they were not federal employees, 28 U.S.C. § 1346(b)(1) (granting federal

district courts exclusive jurisdiction over claims against the United States for the negligent

acts of federal employees), and (2) Neiman, a federal employee, did not provide any

                                                5
medical care to Drapeau. Parker and the Government agree, however, that the Court

should not rule on these aspects of the Motion until the parties have had an opportunity

to conduct discovery. ECF Nos. 58, 59. Therefore, the Court will not address these

arguments.

       The Government further argues (1) the Court lacks subject-matter jurisdiction over

Parker’s negligent-failure-to-warn claim and over Parker’s negligent hiring, training, and

supervision claim because those claims were not properly presented to DHHS under 28

U.S.C. § 2675(a); and (2) Parker’s negligent-failure-to-warn claim should be dismissed

for failure to state a claim because it is not cognizable and it is duplicative of her claim

that Dr. Mahmoud and Harris negligently failed to diagnose Drapeau with, and treat her

for, diabetic ketoacidosis. The Court will address these arguments in reverse order.

I. Claim for Negligent Failure to Warn (Count II)

       As it pertains to the Government, Count I of the Amended Complaint is a claim for

negligence based on Dr. Mahmoud’s, Harris’s, and Neiman’s failure to diagnose Drapeau

with, and treat her for, diabetic ketoacidosis during her initial visit to the Winnebago

Hospital emergency department on the morning of March 21, 2016. Count II of the

Amended Complaint is a claim for negligent failure to warn based on Dr. Mahmoud’s,

Harris’s, and Neiman’s failure to notify Drapeau that their initial diagnosis of anxiety

hyperventilation was inaccurate following their post-discharge review of Drapeau’s

medical records and medical history. The Government argues that a claim for negligent

failure to warn is not cognizable on these facts and is duplicative of the claim for

negligence asserted in Count I.



                                             6
       The Government contends that Parker’s negligent-failure-to-warn claim is not

cognizable because this case is not based on products liability, a lack of informed

consent, or a failure to warn of the side effects associated with a drug or treatment. See,

e.g., Restatement (Third) of Torts § 18 cmt. a (providing a series of hypothetical bases of

liability for negligent failure to warn). While Parker insists that she has stated a claim for

negligent failure to warn, this dispute is immaterial. Whether classified as a claim for

negligent failure to warn, negligent failure to notify, or another negligent failure to

diagnose, the facts alleged in support of Count II are a plausible basis upon which a finder

of fact could make a finding of negligence. Those allegations make out a claim that Dr.

Mahmoud, Harris, and Neiman did not act as a reasonable person would have under the

same or similar circumstances. Thus, these allegations state a plausible, cognizable

claim for negligence.

       The Government also argues that Count II is duplicative of Count I. In FDIC v. Fitl,

this Court explained that as a matter of judicial economy courts should dismiss duplicative

claims—those that “stem from identical allegations, that are decided under identical legal

standards, and for which identical relief is available.” 8:14CV346, 2016 WL 4591899, *3

(D. Neb. Sept. 2, 2016) (quoting Wultz v. Islamic Republic of Iran, 755 F. Supp. 2d 1, 81

(D.D.C. 2010)). The facts alleged in support of Count II are additional to, rather than

duplicative of, those alleged in support of Count I. The claim for negligence in Count I is

based on the initial failure to diagnose Drapeau with, and treat her for, diabetic

ketoacidosis, while the claim for negligence in Count II is based on the subsequent failure

to diagnose, notify, and treat her for diabetic ketoacidosis following a later review of her

medical records. Whether these bases of liability for negligence are asserted in one claim

                                              7
or as separate claims is immaterial, but one is not duplicative of the other. A finder of fact

could make a finding of negligence based on the facts alleged in Count I, Count II, both,

or neither. As such, the Court will not dismiss Count II of the Amended Complaint as

duplicative at this stage of the litigation. See Fitl, 2016 WL 4591899, at *3 (declining to

dismiss a claim as duplicative of another because allowing both claims to proceed posed

a minimal risk of wasting judicial resources, sowing confusion, or creating the potential

for double recovery).

II. Administrative Exhaustion

       There is no question that Parker properly presented a claim for negligence based

on the medical care provided by Dr. Mahmoud, Harris, and Neiman on the morning of

March 21, 2018. It is the Government’s contention that Parker’s additional claims for

negligent hiring, training, and supervision (Count III); and for negligent failure to warn

(Count II) were not properly presented because her administrative claim failed to provide

the Government with sufficient notice of those claims. The Court finds that these claims

were adequately presented under 28 U.S.C. § 2675(a).

       The Federal Tort Claims Act (FTCA) provides, in relevant part:

       An action shall not be instituted upon a claim against the United States for
       money damages for injury or loss of property or personal injury or death
       caused by the negligent or wrongful act or omission of any employee of the
       Government while acting within the scope of his office or employment,
       unless the claimant shall have first presented the claim to the appropriate
       Federal agency and his claim shall have been finally denied by the agency
       in writing and sent by certified or registered mail.

28 U.S.C. § 2675(a). “[C]ompliance with § 2675(a)’s presentment requirement is a

jurisdictional precondition to filing an FTCA suit in federal district court.” Mader v. United



                                              8
States, 654 F.3d 794, 805 (8th Cir. 2011) (en banc) (citing Allen v. United States, 590

F.3d 541, 544 (8th Cir. 2009)).

       The Eighth Circuit interprets § 2675(a)’s presentment requirement the same as 28

C.F.R. § 14.2(a), which provides

       a claim shall be deemed to have been presented when a Federal agency
       receives from a claimant, his duly authorized agent or legal representative,
       [1] an executed Standard Form 95 or other written notification of an incident,
       [2] accompanied by a claim for money damages in a sum certain for injury
       to or loss of property, personal injury, or death alleged to have occurred by
       reason of the incident; and [3] the title or legal capacity of the person
       signing, and is accompanied by evidence of his authority to present a claim
       on behalf of the claimant as agent, executor, administrator, parent,
       guardian, or other representative.

Mader, 654 F.3d at 804. This requirement is meant to “provide[ ] federal agencies a fair

opportunity to meaningfully consider, ascertain, adjust, determine, compromise, deny, or

settle FTCA claims prior to suit.” Id. at 800-801 (citing McNeil v. United States, 508 U.S.

106, 112 (1980)). Accordingly, a properly presented claim under § 2675(a) must include

“sufficient information for the agency to investigate the claim.” See Mader, 654 F.3d at

800; see also Farmers State Sav. Bank v. Farmers Home Admin., 866 F.2d 276, 277 (8th

Cir. 1989).

       To determine whether Parker properly presented her administrative claims under

§ 2675(a), the Court need only look to the Amended Complaint, ECF No. 42, and the

Standard Form 95, including its supplemental documents, which are embraced by the

Amended Complaint.3 Accordingly, the Court will review the Government’s administrative

exhaustion argument as a facial challenge to the Court’s subject-matter jurisdiction.


       3Ashanti v. City of Golden Valley, 666 F.3d 1148, 1151 (8th Cir. 2012) (“Documents necessarily
embraced by the pleadings include documents whose contents are alleged in a complaint and whose

                                                 9
        A. Negligent Hiring, Training, and Supervision (Count III)

        The “Basis of Claim” section of Parker’s Standard Form 95 states “Winnebago

Indian Health Services Hospital [ ] and health care providers there who treated Tonya

Drapeau on 3/21/2016 were professionally negligent.” ECF No. 62-2, Page ID 461.

Parker also submitted other supplementary documents, including a letter from her

attorneys and a letter from an independent medical doctor to DHHS, which thoroughly

detailed the alleged deficient medical care Drapeau received at Winnebago Hospital on

the morning of March 21, 2016. Id. at 464-68. The Standard Form 95 and supplemental

documents do not, however, specifically articulate a claim or assertion that Dr. Mahmoud,

Harris, and Neiman were negligently hired, trained, or supervised. Thus, the parties

disagree as to whether Parker’s clearly articulated administrative claim for professional

negligence also notified DHHS of, and presented a claim for, negligent hiring, training,

and supervision for purposes of § 2675(a).

        Parker takes the position stated in Wiggins v. United States that “[i]t is axiomatic

that if a patient receives negligent care at a hospital, there is a possibility that those

employees giving the negligent care were not given the proper training or supervision or

that they were not properly hired or credentialed.” Case No. CIV-13-034-RAW, 2013 WL

12108214, *3 (E.D. Okla. Nov. 4, 2013) (finding the plaintiffs adequately presented their

claims for negligent credentialing, training, retention, and supervision under § 2675(a)

when the administrative claim only detailed negligent conduct by certain health care




authenticity no party questions, but which are not physically attached to the pleading.”). As such, Parker’s
request for jurisdictional discovery is denied.

                                                    10
providers). Although the Court does not take this position,4 Parker’s Standard Form 95

and supplemental documents included sufficient information to administratively exhaust

her claim for negligent hiring, training, and supervision.

        Included in the documents submitted with the Standard Form 95 was a newspaper

article that discussed regular and persistent problems with the management and

competence of the health care providers at Winnebago Hospital as well as the overall

standard of care provided there. ECF No. 62-3, Page ID 476-479. The article explained

that many individuals familiar with Winnebago Hospital believed the consistently poor

care provided by its medical personnel had resulted in regular misdiagnoses and several

unnecessary deaths, including Drapeau’s. Based on the content of this article and

Parker’s clearly articulated negligent-failure-to-diagnose claim, the Court finds that Parker

provided DHHS with “a fair opportunity” to investigate and “meaningfully consider,

ascertain, adjust, determine, compromise, deny, or settle [Parker’s] FTCA claim[s] [for

negligent hiring, training, and supervision] prior to suit.” Mader, 654 F.3d at 800-801

(citing McNeil, 508 U.S. at 112); see also Farmers State Sav. Bank, 866 F.2d at 277 (A




        4  An administrative claim that states facts supporting a claim for negligent failure to test for,
diagnose, and treat a condition does not necessarily encompass and exhaust claims for negligent hiring,
training, or supervision for purposes of 28 U.S.C. § 2675(a). See, e.g., Lopez v. United States, 823 F.3d
970, 975-77 (10th Cir. 2016) (finding the plaintiff failed to provide the government with notice of his negligent
credentialing and privileging claim where the administrative charge only asserted a claim for medical
malpractice, and stating that “simply because an agency is in possession of information relevant to a claim
does not mean that the agency is aware of the claim itself”); Allen v. United States, 590 F.3d 541, 544 (8th
Cir. 2009) (finding the plaintiff failed to administratively exhaust her claim that medical personnel failed to
obtain her informed consent to blood transfusions where the administrative charge only alleged that medical
personnel negligently failed to test for, diagnose, and treat her Hepatitis C); Kikumura v. Osagie, 461 F.3d
1269, 1302 (10th Cir. 2006) (finding the plaintiff failed to exhaust his negligent failure to train and supervise
claim where his administrative charge only alleged negligence against a physician’s assistant and two
prison guards); Wilson v. United States, Case No. CIV-17-528-R, 2018 WL 794711, *2 (W.D. Okla. Feb. 8,
2018) (limiting the plaintiff’s claims to “negligent diagnosis and treatment” and finding that he failed to
exhaust his claims for negligent hiring, training, or supervision of the medical personnel that treated him).

                                                      11
properly presented claim under § 2675(a) must include “sufficient information for the

agency to investigate the claim.”). Section 2675(a) does not bar Parker’s negligent hiring,

training, and supervision claim because of her failure to expressly state that legal theory

in the Standard Form 95. Edwards v. United States, 57 F. Supp. 938, 949 (D. Minn. 2014)

(quoting Glade ex rel. Lundskow v. United States, 692 F.3d 718, 722 (7th Cir. 2012) (“The

administrative claim need not set forth a legal theory, but it must allege facts that would

clue a legally trained reader to the theory’s applicability.”)).

       B. Negligent Failure to Warn (Count II)

       Parker’s claim for negligent failure to warn is based on the allegations that,

pursuant to Winnebago Hospital procedure, Dr. Mahmoud, Harris, and Neiman reviewed

Drapeau’s medical records following her discharge from the hospital on the morning of

March 21, 2016, and that such a review should have prompted them to warn or notify

Drapeau that she was suffering from diabetic ketoacidosis rather than anxiety

hyperventilation.   The Government argues this claim was not presented to DHHS

because Parker’s administrative claim “focused solely on the early morning treatment up

to and ending at the time of [her] discharge.” Def.’s Br., ECF No. 51, Page ID 388.

       The Court finds that Parker’s Standard Form 95 and supplemental documents

included sufficient information for DHHS to investigate whether Dr. Mahmoud, Harris, and

Neiman should have notified Drapeau that she may be suffering from diabetic

ketoacidosis following their post-discharge review of her medical records.        Parker’s

administrative claim clearly asserts Drapeau was misdiagnosed with anxiety

hyperventilation on the morning of March 21, 2016. It also makes multiple references to

Drapeau’s medical records and history which reflected that she was diabetic and had

                                              12
experienced diabetic ketoacidosis in the past. ECF No. 62-2, Page ID 464, 467. This

was sufficient information for DHHS to investigate when Dr. Mahmoud, Harris, and

Neiman reviewed Drapeau’s medical records and whether the review should have

prompted them to reconsider their initial diagnosis and notify Drapeau of any changes.

Thus, Parker’s claim for negligent failure to warn based on Dr. Mahmoud’s, Harris’s, and

Neiman’s failure to reconsider their initial diagnosis and notify Drapeau following a post-

discharge review of her medical records was adequately presented to DHHS under §

2675(a).

                                     CONCLUSION

      Those aspects of the Government’s Motion to Dismiss or, in the Alternative, Motion

for Summary Judgment, ECF No. 49, addressed in this Memorandum and Order will be

denied. The Government may reassert the arguments that have not been addressed in

this Memorandum and Order in a separate, procedurally appropriate, motion. Parker’s

Motion to Deny or Defer Ruling on the Government’s Dispositive Motion, ECF No. 63, will

be denied as moot. Accordingly,

      IT IS ORDERED:

      1.     The Motion to Dismiss or, in the Alternative, Motion for Summary Judgment,
             ECF No. 49, filed by Defendant United States of America, is denied; and

      2.     The Motion to Deny or Defer Ruling on Defendant United States of
             America’s Dispositive Motion, ECF No. 63, filed by Plaintiff Samone Parker
             is denied as moot.

      Dated this 11th day of October, 2018.

                                                 BY THE COURT:

                                                 s/Laurie Smith Camp
                                                 Chief United States District Judge

                                            13
